Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 9-11 are pending in the application. Claims 7-8 have been cancelled (Preliminary amendment filed 03/12/2021).

Priority
This application is a 371 of PCT/IB2019/05762 filed 09/22/2019. This application claims foreign priority to ITALY 102018000008524 filed 09/12/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 9-11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of treatment of epistaxis, does not reasonably provide enablement for a method of prevention of epistaxis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The most relevant Wands factors are discussed below.
1. The nature of the invention: The instant invention pertains to a method of treatment and/or prevention of epistaxis (claim 11) using the composition of claim 1.
2. The breadth of the claims and the predictability of the art:  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Claim 11 recites the term ‘preventing’. Applicant has not provided the definition for prevention. In the absence of a definition the ordinary dictionary meaning is used. “Preventing” as recited in claim 11, based on the ordinary dictionary meaning (Dictionary.com) is to keep from happening or existing. The term prevention also encompasses absolute prevention of epistaxis. In the instant case prevention means keeping epistaxis from happening in a subject and is interpreted to mean the complete and total blocking of epistaxis for an indefinite period of time.  Prevention is seen to include the administration of the claimed composition to a healthy subject, and subsequent exposure to conditions that would cause epistaxis, wherein the claimed composition prevents said exposure to manifest itself in said subject. Any therapy which merely reduces the severity of epistaxis, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing. In general, prevention is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, prevention of the claimed epistaxis in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective at prevention. Therefore, one of ordinary skill in the art would consider it highly unlikely that the instant composition will prevent epistaxis.
3. The state of the prior art:  According to Gross et al (US 2005/0164979 A1; cited in the IDS filed 03/12/2021), the mucous membrane of the nose can suffer from drying out and nose bleeding in air-conditioned spaces and in excessive dry spaces. Drying out of the nose is also promoted by dust, pollutants and so forth (paras 0016-0017). With different factors that can trigger nose dry out and bleed (aka epistaxis) one of ordinary skill in the art would recognize that it is difficult to control all these factors and would therefore not expect the instant composition to prevent epistaxis.
4. The presence or absence of working examples: The specification discloses examples of compositions and assays that can be done to test the efficacy of the compositions. An in vivo model wherein the hemostatic effect in animals can be tested and an in vitro method for testing growth of bacteria are mentioned. However, no such tests have been performed and no results have been disclosed. Also, the suggested tests that may be performed are for treatment and not prevention. Thus, the specification fails to provide sufficient support for the prevention of epistaxis claimed. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant composition in preventive methods, with no assurance of success.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107661222 A (cited in the IDS filed 03/12/2021, Machine English Translation, Description pages 1-18, claims pages 1-3; ‘222).
‘222 teaches a composition comprising sodium hyaluronate, D-panthenol (pro-vitamin B5), vitamin E and silver ion with respective percentages of each component (page 3, para 0013; limitations of claims 1-2). The composition can be made into a paste (page 4, para 0017; limitations of claim 3 for dosage form for topical application and claim 6-nasal cream/ointment). The above composition is made in water (para 0013). This reads on claim 3 for dosage form for topical application and nasal drops as in claim 6. Example 1 (page 8, para 0041-0042) teaches a composition comprising the components in the percentage range recited in claim 5. Therefore, ‘222 anticipates claims 1-3 and 5-6. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107661222 A (cited in the IDS filed 03/12/2021, Machine English Translation, Description pages 1-18, claims pages 1-3; ‘222) in view of Panin et al (EP 1094807 B1; cited in the IDS filed 03/12/2021).
The teachings of ‘222 are set forth above. ‘222 does not teach the use of vitamin B5 as a component and vitamin E ester (as in claim 1), the other forms of silver as in claim 2, the amounts in mg and percentage as in claims 4-5 and spray, gel and gauze as in claim 6.
However, ‘222 discloses compositions having different amounts of the claimed components (Examples 1 and 2 at paras 0041-0042 and 0049-0050). This is a suggestion to the artisan that the claimed composition can be made having different amounts of the components both in terms of amounts in mg as in claim 4 and in terms of percentage as in claim 5. 
Pannin et al teaches the use of Vitamin E ester as an active agent in compositions for topical treatment of epistaxis (paras 0116-0119; optional component recited in claims 1, 4 and 6). In addition to this, vitamin E ester is also known to be included in compositions for topical treatment of skin conditions (paras 0003-0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the compositions as in claims 1-2 and 4-6 since compositions comprising the claimed ingredients are known in the art for treating skin and nasal conditions, and there is also a suggestion to use different amounts of the ingredients.
One of ordinary skill in the art would be motivated to make the claimed composition since it is useful as skin moisturizer. In addition to acting as moisturizer the composition also provides repair of skin capillaries, inflammation, acne and other skin conditions including nasal conditions (page 2, paras 0010 of ‘222 and paras 0003-0004 of Panin). It would be obvious to the artisan to include vitamin B5 as a component (as in claim 1), include the other forms of silver (as in claim 2), adjust the amounts as in claims 4-5 for optimization and also provide the other dosage forms as in claim 6. Providing the dosage forms as in claim 6 would offer other convenient ways of applying the composition.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 2005/0164979 A1; cited in the IDS filed 03/12/2021) in view of CN 107661222 A (cited in the IDS filed 03/12/2021, Machine English Translation, Description pages 1-18, claims pages 1-3; ‘222) and further in view of Panin et al (EP 1094807 B1; cited in the IDS filed 03/12/2021).
Gross et al teaches the use of a composition comprising panthenol (pro-vitamin B5) and/or pantothenic acid (vitamin B5) and hyaluronic acid and or hyaluronate for therapy of rhinological malfunctions. The composition is well suited for treatment of dried-out nose, dry or chronically dry mucous membrane of the nose, which can result nose bleeding. Inflammation of the nasal mucosal membrane can occur and also pathogens can pass into the body (paras 0011-0017; the method of claim 9 and part of the active agents used in the method; inflammatory and infectious as in claim 10). The composition can be applied to the nose topically as a nasal spray (para 0031; as in claim 11). Gross et al does not teach the use of silver as an active agent in its composition for treating epistaxis as required by the composition of claim 1.
‘222 teaches a composition comprising all the active agents as required by the composition of claim 1. The composition of ‘222 has antibacterial and moisturizing effects (as set forth above). The combination of silver and D-panthenol is synergistic and therefore, the bactericidal effect can be enhanced (para 0035; silver as required by the composition of claim 1 used in the instant method). Synergism is also seen with the combination of hyaluronate and silver in the antibacterial effect (para 0010).
Pannin et al teaches the use of vitamin E ester for the topical treatment of epistaxis (para 0018; the optimal ingredient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include silver in the composition of Gross et al and also vitamin E or its ester (as taught by Pannin) and use the composition in a method of treating epistaxis as claimed.
One of ordinary skill in the art would be motivated to use the composition of claim1 in the method of treating epistaxis as in claim 9 since the claimed composition in addition to treating epistaxis will also have moisturizing, anti-inflammatory and antibacterial effect. The artisan would be motivated to include silver as a component because of its antibacterial effect. This is important in the claimed method since dry or chronically dry mucous membrane of the nose can result in nose bleeding. Inflammation of the nasal mucosal membrane can occur and also pathogens can pass into the body (paras 0011-0017 of Gross). For this reason, it is important to include silver as a component. Pannin’s teaching provides the motivation for using the optional component vitamin E or its ester since it will provide an enhanced effect in treating epistaxis.

Conclusion
1. Pending claims 1-6 and 9-11 are rejected.
2. Claims 7-8 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623